DETAILED ACTION
Claims 1-20 are pending. Claims dated 02/22/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections to the claims: Applicant has amended the claims to overcome the previously set forth objections. Accordingly, the Examiner has withdrawn the previously set forth objections to the claims. 

Regarding the rejections to the claims under 35 U.S.C. § 101: Applicant has amended the claims to overcome the previously set forth rejections. Accordingly, the Examiner has withdrawn the previously set forth rejections to the claims.

Regarding the rejections to the claims under 35 U.S.C. § 112(b): Applicant has amended the claims to overcome the previously set forth objections. Accordingly, the Examiner has withdrawn the previously set forth rejections to the claims.

Regarding the rejections to the claims under 35 U.S.C. § 102(a)(2) and 103:
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. The rejections under 35 U.S.C. § 102(a)(2) and 103 are therefore maintained as outlined below. The following is a response to Applicant’s arguments. Applicant’s arguments are bolded, and an Examiner’s response follows each bolded argument.

Regarding claim 1, Applicant argues “Wang fails to disclose or suggest that if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle; otherwise, associating a second buffer zone with the obstacle” (p. 11 of remarks). “Specifically, claim 1 requires that for an obstacle of the one or more obstacles, if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle; otherwise, associating a second buffer zone with the obstacle”. (p. 12 of remarks).

Examiner respectfully disagrees with Applicant’s argument that Wang does not disclose or suggest the above limitations. Examiner submits that a lateral allowable error, as shown in Wang Fig. 11 discloses/suggests a buffer zone (see also non-final rejection dated 11/18/2021 pp.16-17). 
Applicant uses applicant’s drawings Fig. 5A and applicant’s disclosure, at least paragraph [0044] to distinguish the limitations in claim 1 from Wang (p. 12 of remarks). Examiner acknowledges that the buffer zones Applicant argues using applicant’s disclosure and drawings are in a different configuration/embodiment than that of Wang. However, it is improper to import claim limitations from the specification, see MPEP 2111.01. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). 
The claimed language in claim 1 is not as specific as Applicant argues, using for example, Applicant’s disclosure [0044] and Applicant’s drawings Fig. 5A (p. 12 of remarks). Specifically, in claim 1, Examiner interprets the limitation “associating a buffer zone with the obstacle” as merely a distance from a left and from a right of a vehicle and associated with an obstacle. Examiner further outlines why the rejections will be maintained using Fig. 11 of Wang annotated below:


    PNG
    media_image1.png
    560
    597
    media_image1.png
    Greyscale

[Annotated Fig. 11 of Wang]
Under broadest reasonable interpretation, Examiner notes in Wang Fig. 11, the lateral allowable error is a buffer zone 1, annotated above as “1”, as there exists a bounded distance from the left and from the right of the vehicle. While in Wang, this distance may change depending on the lateral allowable error, there are no further limitations in amended claim 1 suggesting a specified numerical distance value for the buffer zone 1. Likewise, in Wang, buffer zone 2, annotated above as “2”, discloses another buffer zone different from buffer zone 1. Again, there are no further limitations in claim 1 suggesting a specified numerical distance value for the buffer zone 2. It can also be seen that when the vehicle is not passing the obstacle (corresponding to not a nudge decision for the obstacle), buffer zone 1 is used, and as the vehicle approaches the obstacle (corresponding to a nudge decision for the obstacle), buffer zone 2 is used.

Applicant argues, “[T]he lateral allowable error is the error of the ADV itself, not the obstacle. However, in contrast, claim 1 requires that if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle; otherwise, associating a second buffer zone with the obstacle. Such a limitation is completely absent from Wang” (pp. 12-13 of remarks).
Examiner acknowledges that in Wang, the lateral allowable error is the error of the ADV itself, not the obstacle. However, amended claim 1 does not require the error to be of the obstacle as applicant argues using Fig. 5A of Applicant’s drawings (p. 12 of remarks). Rather claim 1, as amended recites:
“associating a first buffer zone with the obstacle” and “associating a second buffer zone with the obstacle” (emphasis added)
Wang discloses that to calculate the lateral allowable error, the obstacle is involved (Wang [0173] “It can be seen from the figure that the value of the lateral allowable error is larger when the obstacle is far away from the width-limiting obstacle; while the value of the lateral allowable error is smaller when the obstacle is closer to the width-limiting obstacle, so as to ensure the safe passage of the self-vehicle”). It is well known in the English language and to one of ordinary skill in the art that the plain meaning of the words “associating with” means to have a relationship/ link someone or something to someone or something else– see even https://idioms.thefreedictionary.com/Associated+With. Clearly, in Wang, there is a relationship between calculating the lateral allowable error and the obstacle. Therefore, the lateral allowable error in Wang Fig. 11 is associated with the obstacle. 
With this in mind, Examiner respectfully reminds the Applicant that claims 4-5 distinguish from Wang as claims 4-5 more explicitly disclose that the buffer zone is of the obstacle (Claim 4: “the first buffer zone extends the obstacle 70 cm to a left […] of the obstacle”; Claim 5: “the second buffer zone extends the obstacle 60 cm to a left […] of the obstacle”). As noted in p. 2 of the Non-Final rejection dated 11/19/2021, claims 4-5 were allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Allowable Subject Matter
Claims 3, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-5, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3, 13, and 18 the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically tracking the obstacle for a predetermined number of planning cycles or until the obstacle is no longer within the view of the ADV; determining if the obstacle is perceived for a first time; and if the obstacle is perceived for the first time, associating the first buffer zone with the obstacle.
Regarding claims 4, 14, and 19 the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically wherein the first buffer zone extends the obstacle 70 centimeters to a left and 70 centimeters to a right of the obstacle to provide the buffer distance between the ADV and the obstacle.
Regarding claims 5, 15, and 20 the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically wherein the second buffer zone extends the obstacle 60 centimeters to a left and 60 centimeters to a right of the obstacle to provide the buffer distance between the ADV and the obstacle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9-12, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (WO 2021136130 A1) and herein after will be referred to as Wang.

Regarding claim 1, Wang teaches a computer-implemented method for operating an autonomous driving vehicle, the method comprising ([0008-0010] In a first aspect, a trajectory planning method is provided, which is applied to an automatic driving vehicle, and the method includes…”):
perceiving, by a processor ([0047] processor) a driving environment surrounding an autonomous driving vehicle (ADV) ([0009] receive perception data, positioning data and map information), 
including perceiving one or more obstacles within a view of the ADV ([0012] Optionally, the traffic road condition information includes: traffic signal light information, road speed limit information, lane change neutral information, or obstacle information); 
for an obstacle of the one or more obstacles, if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle (Fig. 11 lateral allowable error; [0091] lateral allowable error is the allowable error of lateral displacement (direction perpendicular to the direction of travel of the vehicle);
The examiner interprets “not a nudge decision” as not passing the obstacle. In the cited document, in Fig. 11, before the vehicle approaches the obstacle (not passing the vehicle), the lateral allowable error is a preset value ([0163] preset value stated to be within a range [15,50]). The examiner interprets the lateral allowable error as a buffer zone of the obstacle since the obstacle and vehicle is able to maintain a constant buffer distance based on the error. 
otherwise, associating a second buffer zone with the obstacle ([0173] It can be seen from the figure that the value of the lateral allowable error is larger when the obstacle is far away from the width-limiting obstacle; while the value of the lateral allowable error is smaller when the obstacle is closer to the width-limiting obstacle, so as to ensure the safe passage of the self-vehicle);
Shown in Fig. 11, when the vehicle attempts to pass/nudge the obstacle, a different buffer zone is used - the lateral allowable error which was previously a preset value is not a smaller value.
and based on the associated buffer zone for the obstacle, determining a current planning decision to nudge the obstacle to ensure a buffer distance between the ADV and the obstacle ([0010] the preliminary driving trajectory of the autonomous vehicle is obtained); 
generating, by the processor, a trajectory for the ADV based on the current planning decision for the one or more obstacles (Fig. 11 trajectory; [0013] the preliminary trajectory which has the specified lateral allowable error is used to create a final planned target driving trajectory); and
controlling, by the processor, the ADV to navigate according to the trajectory ([0051] the controller is used to control the vehicle according to the target driving trajectory).

Regarding claim 2, Wang teaches the method of claim 1, wherein the current planning decision to nudge the obstacle is carried forward for a next planning cycle for the obstacle (multiple waypoints in Fig. 11).  

Regarding claim 6, Wang teaches the method of claim 1, wherein the planning decision to nudge an obstacle includes a planning decision to pass to a left or to a right of the obstacle (Fig. 11 pass to the right).

Regarding claim 9, Wang teaches the method of claim 1, wherein each of the one or more obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or a moving object (Fig. 11 example shown shows that the obstacle is a vehicle).  

Regarding claim 10, Wang teaches the method of claim 1, wherein the ADV determines whether to nudge an obstacle by the ADV is based at least on map information of the ADV ([0010] According to the perception data, the positioning data, and the map information, the preliminary driving trajectory of the autonomous vehicle is obtained).  

Regarding claim 11, Wang teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, causing the processor to perform operations, the operations comprising ([0098] Part or all of the functions of the vehicle 100 are controlled by the computer system 101. The computer system 101 may include at least one processor 113 that executes instructions 115 stored in a non-transitory computer readable medium such as the memory 114…):
perceiving a driving environment surrounding an autonomous driving vehicle (ADV) ([0009] receive perception data, positioning data and map information), 
including perceiving one or more obstacles within a view of the ADV; for an obstacle of the one or more obstacles ([0012] Optionally, the traffic road condition information includes: traffic signal light information, road speed limit information, lane change neutral information, or obstacle information); 
if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle (Fig. 11 lateral allowable error; [0091] lateral allowable error is the allowable error of lateral displacement (direction perpendicular to the direction of travel of the vehicle);
The examiner interprets “not a nudge decision” as not passing the obstacle. In the cited document, in Fig. 11, before the vehicle approaches the obstacle (not passing the vehicle), the lateral allowable error is a preset value ([0163] preset value stated to be within a range [15,50]). The examiner interprets the lateral allowable error as a buffer zone of the obstacle since the obstacle and vehicle is able to maintain a constant buffer distance based on the error.
otherwise, associating a second buffer zone with the obstacle ([0173] It can be seen from the figure that the value of the lateral allowable error is larger when the obstacle is far away from the width-limiting obstacle; while the value of the lateral allowable error is smaller when the obstacle is closer to the width-limiting obstacle, so as to ensure the safe passage of the self-vehicle);
Shown in Fig. 11, when the vehicle attempts to pass/nudge the obstacle, a different buffer zone is used - the lateral allowable error which was previously a preset value is not a smaller value.
and based on the associated buffer zone for the obstacle, determining a current planning decision to nudge the obstacle to ensure a buffer distance between the ADV and the obstacle ([0010] the preliminary driving trajectory of the autonomous vehicle is obtained); 
generating a trajectory for the ADV based on the current planning decision for the one or more obstacles (Fig. 11 trajectory; [0013] the preliminary trajectory which has the specified lateral allowable error is used to create a final planned target driving trajectory); and
controlling the ADV to navigate according to the trajectory ([0051] the controller is used to control the vehicle according to the target driving trajectory).

Regarding claim 12, Wang teaches the non-transitory machine-readable medium of claim 11, wherein the current planning decision to nudge the obstacle is carried forward for a next planning cycle for the obstacle (multiple waypoints in Fig. 11).  

Regarding claim 16, Wang teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by a processor, causing the processor to perform operations, the operations comprising: ([0098] Part or all of the functions of the vehicle 100 are controlled by the computer system 101. The computer system 101 may include at least one processor 113 that executes instructions 115 stored in a non-transitory computer readable medium such as the memory 114…):
perceiving a driving environment surrounding an autonomous driving vehicle (ADV) ([0009] receive perception data, positioning data and map information), 
including perceiving one or more obstacles within a view of the ADV ([0012] Optionally, the traffic road condition information includes: traffic signal light information, road speed limit information, lane change neutral information, or obstacle information); 
for an obstacle of the one or more obstacles, if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle (Fig. 11 lateral allowable error; [0091] lateral allowable error is the allowable error of lateral displacement (direction perpendicular to the direction of travel of the vehicle);
The examiner interprets “not a nudge decision” as not passing the obstacle. In the cited document, in Fig. 11, before the vehicle approaches the obstacle (not passing the vehicle), the lateral allowable error is a preset value ([0163] preset value stated to be within a range [15,50]). The examiner interprets the lateral allowable error as a buffer zone of the obstacle since the obstacle and vehicle is able to maintain a constant buffer distance based on the error.
otherwise, associating a second buffer zone with the obstacle ([0173] It can be seen from the figure that the value of the lateral allowable error is larger when the obstacle is far away from the width-limiting obstacle; while the value of the lateral allowable error is smaller when the obstacle is closer to the width-limiting obstacle, so as to ensure the safe passage of the self-vehicle);
Shown in Fig. 11, when the vehicle attempts to pass/nudge the obstacle, a different buffer zone is used - the lateral allowable error which was previously a preset value is not a smaller value.
and based on the associated buffer zone for the obstacle, determining a current planning decision to nudge the obstacle to ensure a buffer distance between the ADV and the obstacle ([0010] the preliminary driving trajectory of the autonomous vehicle is obtained); 
generating a trajectory for the ADV based on the current planning decisions for the one or more obstacles (Fig. 11 trajectory; [0013] the preliminary trajectory which has the specified lateral allowable error is used to create a final planned target driving trajectory); and
controlling the ADV to navigate according to the trajectory ([0051] the controller is used to control the vehicle according to the target driving trajectory).

Regarding claim 17, Wang teaches the system of claim 16, wherein the current planning decision to nudge the obstacle is carried forward for a next planning cycle for the obstacle (multiple waypoints in Fig. 11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Awane et al. (US 20200317192 A1) and herein after will be referred to as Awane.

Regarding claim 7, Wang teaches the method of claim 1.
Wang does not explicitly teach wherein the planning decision not to nudge an obstacle includes a planning decision to yield, to avoid, to follow, or to stop for the obstacle.  
However, Awane teaches wherein the planning decision not to nudge an obstacle includes a planning decision to yield, to avoid, to follow, or to stop for the obstacle (Fig. 6 and 7; supported by [0099] that is, when the clearance X is less than D0 (lateral safe distance from the object), the relative speed of the vehicle 1 becomes zero so as to ensure safety (following the obstacle)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate Awane to include wherein the planning decision not to nudge an obstacle includes a planning decision to yield, to avoid, to follow, or to stop for the obstacle, because doing so mitigates the risk for collisions, thereby “ensuring safety” (Awane [0099]).



Regarding claim 8, Wang teaches the method of claim 1.
Wang does not explicitly teach wherein the first or second buffer zone associated with an obstacle appears as a polygon to the ADV.  
However, Awane teaches wherein the first or second buffer zone associated with an obstacle appears as a polygon to the ADV (Fig. 6 zone is a rectangular shape).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate Awane to include wherein the first or second buffer zone associated with an obstacle appears as a polygon to the ADV, because doing so would improve safety by fully accounting for the entire boundaries of the obstacle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200180618 A1: Ohmura discloses a vehicle control device that detects objects in a lane and plans a trajectory so as to enable the vehicle to avoid obstacles.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661